DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7-10, 14-16, 20, and 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 10 and 16:
U.S. Patent No. 8,085,793 to Krishnan et al disclose in Figures 2-5 a system, comprising:
A first gateway (GW1).
A second gateway (GW2).
…
Wherein the first gateway is configured to:
Receive (Step 330), a first data packet to be sent to a second UE (CN2) from a first UE (CN1), the first data packet including first data and an IP address (CN2-ADDR) of the second UE.   Step 330: CN1 sends a data packet to GW1, which includes data, SA=CN1-ADDR, and DA=CN2-ADDR, to be sent to CN2.  Each CN has an IP address and the system in implemented using proxy mobile IP (Column 1 lines 20-58; refer also to Tan et al rejection below).
Obtain (Step 332) an identifier (GW2-ADDR) of a second gateway (GW2) associated with the IP address of the second UE (CN2-ADDR) from a context record (localization hint: CN2-ADDR, GW2-ADDR) for the second UE, wherein the second gateway serves the second UE, and the context record is stored by the first gateway before the first data packet is received.  Step 302: CN1 sends a set-up request to GW1, which includes with SA=CN1-ADDR and DA=CN2-ADDR.  Steps 304-306: GW1 forwards the set-up request to anchor with SA=GW1-ADDR and DA=anchor-ADDR.  Steps 308-310: anchor uses the CN2-gateway associated with the IP address of the second UE from a context record”) and then GW1 “stores in the memory 510 a relation between the addresses of the peer gateway and of the distant CN” (Column 8 lines 48-50).  Step 322: Using the information in the localization hint, GW2 determines that a direct path can be used to send packets from CN2 of GW2 to CN1 of GW1.  Step 326: Using the information in the localization hint, GW1 determines that a direct path can be used to send packets from CN1 of GW1 to CN2 of GW2.  Step 330: CN1 sends a data packet to GW1, which includes data, SA=CN1-ADDR, and DA=CN2-ADDR.  Step 332:  GW1 determines from the DA=CN2-ADDR of the data packet and the stored localization hint (CN2-ADDR, GW2-ADDR) in memory 510 that CN2 is associated with GW2 (Column 8 lines 51-55).  So: GW1 stores the localization hint (CN2-ADDR, GW2-ADDR) in step 324 before GW1 receives the data packet from CN1 in step 330 (claimed “the context record is stored by the first gateway before the first data packet is received”).
Send (Steps 334-336) the first data packet to the second gateway according to the identifier of the second gateway, wherein the second gateway is configured to send (Step 338) the first data packet to the second UE.  Step 334-336: GW1 sends the data packet to GW2 with SA=GW1-ADDR and DA=GW2-
…
Krishnan et al do not disclose a first user plane device, a second user plane device; … receive a first data packet to be sent to a second UE from a first UE, the first data packet including first data and an IP address of the second UE; obtain an identifier of a second user plane device associated with the IP address of the second UE from a context record, wherein the second user plane device serves the second UE, and the context record is stored by the first user plane device before the first data packet is received; send the first data packet to the second user plane device according to the identifier of the second user plane device, wherein the second user plane device is configured to send the first data packet to the second UE.  
U.S. Publication No. 2015/0110121 to Tan et al disclose in Figures 1-11 a system with a GW-C and GW-U (claimed “first user plane device”).  GW-U receives a packet from a UE and determines if GW-U has the context information (claimed “context record”) for the packet, wherein the context information is used for forwarding the packet.  If GW-U has the context information, GW-U forwards the packet according to the context information.  Each UE is identified by an IP address.  Refer to Sections 0098-0259.  By applying Tan et al to Krishnan et al:  GW-U of Tan et al forwards a packet according to the context information of the packet, which is similar to GW1 of Krishnan et al which forwards a packet according to the localization hint of the packet, so GW-U of Tan et al can be GW1 of Krishnan et al; also, both GW-U of Tan et al and GW1 of Krishnan et al are gateways.  
Krishnan et al also do not disclose wherein the first user plane device is further configured to: receive an updated session context record from a control plane device when the second UE switches to a third user plane device that serves the second UE after the switch; update the identifier of the second user plane device associated with the IP address of the second UE in the context record with an identifier of the third user plane device according to the updated session context record; receive a second data packet to be sent to the second UE from the first UE, wherein the second data packet includes the IP address of the second UE…; and send the second data packet to the third user plane device according to the identifier of the third user plane included in the context record.
U.S. Patent No. 2010/0177674 to Aggarwal discloses in Figures 1-4 that anchor 16 (claimed “control plane device”) routes packets for MS’s of gateway 12A and MS’s of gateway 12B.  MS 20 (claimed “second UE”) is originally connected to gateway 12A; anchor 16 stores the forwarding state of MS 20 as being connected to gateway 12A so that anchor 16 forwards packets to/from MS 20 using gateway 12A.  When MS 20 moves from gateway 12A to gateway 12B (claimed “second UE has switched to a third user plane device”), anchor 16 updates the forwarding state of MS as being connected to gateway 12B so that anchor 16 forwards packets to/from MS 20 using gateway 12B (claimed “an updated session context record from a control plane device when the second UE switches to a third user plane device that serves the second UE after the switch”).  Refer to Sections 0043-0094, specifically Sections 0067, 0080, 0090, 0094, 0105, and 0111.  Krishnan et al disclose in Figures 2-5 and Column 4 line 51 to Column 9 line 9 that when CN1 of GW1 needs to send data packets to CN2, anchor uses the CN2-ADDR to determine the current location of CN2 by using a binding cache, which lists CNs and corresponding GWs, and determines that CN2 is in GW2, and then anchor sends a localization hint with CN2-ADDR and GW2-ADDR to GW1 so that GW1 can forward data packets from CN1 of GW1 to CN2 of GW2.  By applying Aggarwal to Krishnan et al:  if CN2 of Krishnan et al moves from GW2 to another GW (claimed “second UE has switched to a third user plane device”), anchor (claimed “control plane device”) of Krishnan et al must update binding cache to indicate that CN2 is connected to the another GW and not GW2 and then send an updated localization hint associating CN2 with the another gateway to GW1 (claimed “receiving, by the first user plane device, an updated session context record from a control plane device when the second UE switches to a third user plane device that serves the second UE after the switch; updating, by the first user plane device, the identifier of the second user plane device associated with the IP address of the second UE in the context record with an identifier of the third user plane device according to the updated session context record”), as disclosed by Aggarwal which teaches that if a MS changes from a gateway to another gateway, anchor must update the forwarding state of MS from the gateway to the another gateway.  Also in Krishnan et al, step 330: CN1 sends a data packet to GW1, which includes data, SA=CN1-ADDR, and DA=CN2-ADDR (claimed “receiving, by the first user plane device, a second data packet to be sent to the second UE from the first UE, wherein the second data packet includes the IP address of the second UE”; CN1 can send a plurality of packets, including a claimed “second data packet” to CN2).  Prior to step 330: anchor has determined from its updated binding cache that CN2 has moved from GW2 to the another GW so anchor sends a localization hint (claimed “context record”) with CN2-ADDR and the address of the another gateway to GW1 and then GW1 “stores in the memory 510 a relation between the addresses of the peer gateway and of the distant CN” (Column 8 lines 48-50).  Step 332:  GW1 determines from the DA=CN2-ADDR of the data packet and the stored localization hint (CN2-ADDR, address of the another gateway) in memory 510 that CN2 is associated with the another gateway, so that packets can be sent from CN1 of GW1 to CN2 of the another gateway.  Step 334-336: GW1 sends the data packet to GW2 with SA=GW1-ADDR and the destination address of the another gateway (claimed “sending, by the first user plane, the subsequent data packet to the third user plane device according to the identifier of the third user plane device included in the context record”).  Step 338:  the another gateway then forwards the data packet to CN2 with the source address of the another gateway and DA=CN2-ADDR.  Refer to Column 4 line 51 to Column 9 line 9.  Also: U.S. Publication No. 2019/0098545 to Zhang et al disclose in Figure 1 and Sections 0052, 0059-0062, 0079, 0081, 0090, 0093 that when UE 100 moves from serving P-GW-U 202 to target P-GW-U 212, P-GW-C 201 (claimed “control plane device”) updates the binding relationship from UE 100 
However, none of the prior art disclose the limitation “…and the IP address of the second UE remains unchanged when the second UE switches from the second user plane device to the third user plane device”, and can be logically combined with Krishnan et al, Tan et al, Aggarwal, and Zhang et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2011/0299477 to Nikander et al disclose in Figures 1-3 a method wherein a mobile terminal changes between different gateways and the gateways update the state information of the mobile terminal according to protocol state information.  Refer to Sections 0041-0052.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
March 22, 2021